DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2019 has been entered.
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-13, drawn to a clamping system, classified in B23K 37/0531.
II. Claims 14-21, drawn to method, classified in B23K 31/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related clamping system and method for welding pipe. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct as noted above and as the method claims are directed to particular steps of using the measurement system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Verkuijl et al WO 2006/112689 and Isao et al JP 2000000691 in the abstracts support this.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

  During a telephone conversation with Mr. Roland on 2/5/2021 a provisional election was made without traverse to prosecute the invention of group II, claim s 14-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US patent No. 10788147. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite positioning, clamping, measuring and welding pipe sections together at sea when laying pipeline to the sea bed using all operations necessary to enable welding before measurement with a hi lo measurement system which compares using reference data to sufficiently well align.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hi-lo measurement system” in claim 14. There is no definition set forth in the specification or clear linked corresponding structure for the function “hi-lo measurement” of the generic placeholder “system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14- 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 recites “all operations necessary” which phrase is unclear about what is encompassed. Paragraph 42 in the publication discloses “fit up” without detail. 
Claim 21 recites “sufficiently well aligned” which phrase is unclear because it lacks quantification rendering visual measurement alone reading on the phrase instead of recited processing. What is sufficient? What is “sufficiently well” mean?

The phrase "hi lo measurement system" is unclear. It is not an art recognized description, and its scope is unclear being used to describe an optical or mechanical system. The specification appears to recite a method. It appears to be experimental. The disclosure of separation in the radial direction by a distance “d” is seen in paragraph 60 in the present specification to be known and shown in fig 4 of Isao. The background art in the specification and on page 13 of the remarks show that “high low” is a phrase generally and imprecisely describing misalignment of pipe ends. 
There is no evidence of record that any of the phrases achieve recognition as a noun denoting structure and claim 14 does not recite any other structure that would perform these claimed functions. Nor does the specification provide a description sufficient to inform one of ordinary skill in the art the meaning of the phrase. In appellants’ publication the phrase is used as verbal construct without specific structure and may include computer processes (a black box) with no specific programing such as in paragraph 44. In paragraph 60 the verbal construct “may utilize means other than a laser light and camera system” taught by WO 2006/112689. The specification is unclear and provides no designation of physical equivalents for this means. The scope of the claims is unclear.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isao et al (JP2000000691,translation PTO ) in view of Verkuijl et al (WO 2006/112689 counterpart US 20080193218 & US 7713000) and Siebert et al (US 6273320).

14. (New) A method of welding a first pipe section 1 and a second pipe section 2 together at sea when laying a pipeline to the sea-bed(abstract,intended use), wherein the method comprises: positioning a clamping system in both an interior of the first pipe section and in an interior of the second pipe section(abstract), the clamping system comprising a clamp body 3, a plurality of expandable clamp members 11,12,14 (fig 3 of applicant’s publication shows this conventional) mounted on the clamp body, and a hi-lo measurement system (par 44,fig 7) 
Isao teaches a method using a measurement system configured to measure using a clamp for clamping two pipe sections together in a fixed position. In paragraph 10,18,24-32 Isao teaches : 
hydraulic cylinder etc., to steadfast-resemble piping or apparatus and to fix to a piping inner surface, [ the conventional welding-grooves doubling device ] It is impossible to absorb deformation and the action of piping under welding, we are anxious about the phenomenon which brings about generating of remaining stress, and deformation of piping by this, and it is expected that quality is deteriorated [Emphasis added.] 
[0018]4 shows the distribution power board for operating and controlling the welding-grooves doubling device 3 of a pipe distantly. The configuration equipment arranged after the distribution power board 4 shows the baby compressor 5 for holding the pneumatics of the welding-grooves doubling device 3 of a pipe, when the air supply 24 within a station and the air supply 24 within a station in the nuclear power plant usually used by operation are intercepted. Therefore, it shall suppose that it carries out by remote control except the work which attaches the welding-grooves doubling device 3 of a pipe with the piping 1 and 2, and shall install the distribution power board 4, the baby compressor 5, and the hose 6 in the position of the zone where a dose of radioactivity is low in a nuclear power plant. [Emphasis added.] 
[0024]The front side prop means 3b is also provided with the same composition as the rear part side prop means 3a, The frame 14 is equipped with the three front forcing axes 18 by 120 arrangement of an equiangular distance, enabling the free slide to the radial direction of the piping 1, The front cylinder 16 which is a prop driving source of the front side prop means 3b is fixed to the front cylinder presser-foot frame 17, The fixed coupling is carried out to the front cylinder shaft 23 of the front cylinder 16, and the arm 8 is rotatably connected with the front cylinder presser-foot frame 17, the frame 14, and the front forcing axis 18 via the axis of rotation. 
[0025]Like the rear part side prop means 3a, by the spring 12, the spherical type tip 11 in the holding metal fittings 10 is pushed on the radial direction outside of the piping 2 by the end from piping 2 inner surface of the front forcing axis 18 of the front side prop means 3b, and it is equipped with it. 
[0026]By fixing frame 14 mutual portion by the main shaft 15, it is unified and let such each front part side prop means 3b of composition and the rear part side prop means 3a be the welding-grooves doubling device 3 of a pipe. 
[0027]The main shaft 15 and each cylinder shaft 13 and 23 are arranged on a straight line. 
[0028]The welding-grooves doubling device 3 of a pipe is guided with the guide roller 22 of circumferential 3 direction provided by the rear part of the welding-grooves doubling device 3 of a pipe, and is inserted in a piping inner surface. 
[0029]Then, in order to adjust with the distribution power board 4 the air supplied from the air supply 24 or the baby compressor 5 and to operate the rear part side prop means 3a of the welding-grooves doubling device 3 of a pipe first, it marches out to the radius outside direction of the piping 2, The spherical type tip 11 is pressed against the inner surface of the piping 2, half degree compression of the compression stroke is carried out for the spring 12, and in the repulsive force by the compression, the spherical type tip 11 pushes on the inner surface of the piping 2, and hits.
Thus, the piping 2 is restrained in the circumferential 3 direction by the inner surface of the piping 2.
[0030]Then, in order to operate the front prop means 3b side, send in air similarly with having operated the rear prop means 3a side to the front cylinder 16, and it draws the cylinder shaft 23 into the front cylinder 16, If the interval of the frame 14 and the front cylinder presser-foot frame 17 is narrowed, The angle which each arm 8 accomplishes spreads, the three front forcing axes 18 slide to the frame 14, and it marches out to the radius outside direction of the piping 1, The spherical type tip 11 is pressed against the inner surface of the piping 1, half degree compression of the compression stroke is carried out for the spring 12, and in the repulsive force by the compression, the spherical type tip 11 pushes on the inner surface of the piping 1, and hits. Thus, the piping 1 is restrained in the circumferential 3 direction by the inner surface of the piping 1. 
[0031]Since the main shaft 15 will unify the front prop means 3b and the rear prop means 3a if such a restraint is performed, as unified, the axis line of each piping 1 and 2 corresponds, and each piping 1 and 2 is doubled in the welding grooves Y. 
[0032]Fig.4 is an expanded sectional view of the welding grooves Y of Fig.2. When carrying out butt welding of the piping 1 and 2, it is necessary to maintain the insert ring 27 which carried out the tack weld to the piping 1 side as shown in Fig.4, and the range (0-0.5 mm) which does not have a welding construction top problem in the gap 26 between the piping 2.[Emphasis added.] 

Thus Isao teaches a method using a measurement system configured to measure a distance...two pipe sections and clamping members in a fixed position. 43 is an illumination light and 42 is a camera. Fig 2 shows a clamp described above: 


    PNG
    media_image1.png
    218
    409
    media_image1.png
    Greyscale


 Fig 4 shows measurement: 


 	Paragraphs 42-46,48 teach use of the camera for welding wave back surveillance using a monitor and cable out for transmission of dimensions: 

[0042]It enables it to have controlled each of these motor 35, 38, and 39, the sensor 41 for welding back wave monitoring, the miniature camera 42 for inner surface monitoring, and the illumination light 43 by the cable from the remote place point besides piping. 


[0043]lf the additional equipment of such a monitoring instrument is carried out to Fig. 1 and the welding-grooves doubling device 3 of the pipe of Fig.2, welding-grooves doubling of the piping 1 and 2 and the buffer action of deformation by welding will be obtained like Fig. 1 and the welding-grooves doubling device 3 of the pipe of Fig.2, and the following monitoring operations will be obtained. [0044]That is, after doubling the welding grooves of the piping 1 and 2 with the welding-grooves doubling device 3, the lighting from the illumination light 43 is applied to the welding grooves Y, the doubling condition is imaged with the miniature camera 42 for inner surface monitoring, and it projects on the monitoring screen besides piping, and checks the doubling condition of welding grooves from a piping inner surface. The motor 38 is worked first, the cart 37a is moved for being along rail 37, and it is made to move so that the check can be performed, and the welding grooves Y may enter in the view of the miniature camera 42 for inner surface monitoring. It controls so that the motor 39 is worked, the movable carriage 40 is moved to a piping radial direction if needed and the welding grooves Y enter in the view of the miniature camera 42 for inner surface monitoring. After that, the motor 35 is worked, the cover and frame 36 is rotated by the circumference of the main shaft 15 to along a welding-grooves Y inner circumference enclosure, and the doubling condition of the welding grooves Y is checked over the whole periphery. 
welding back wave monitoring. It controls so that the motor 39 is worked, the movable carriage 40 is moved to a piping radial direction and the welding grooves Y enter in the view of the miniature camera 42 for inner surface monitoring. 
[0046]Next, the motor 35 is worked and controlled in accordance with the speed which welds the welding grooves Y of the piping 1 and 2, and the situation of the present welding area enables it to monitor with a welding start by the miniature camera 42 for inner surface monitoring, or the sensor 41 for welding back wave monitoring. It is transmitted with a cable out of piping as well as the miniature camera 42 for inner surface monitoring, and enables it to monitor the monitored result by the sensor 41 for welding back wave monitoring. 
[0048]By doing in this way, it becomes possible to check the back corrugated form and the dimension after the time of welding, or Page 20 welding from a remote place point with an image etc. [Emphasis added.] 

See 26 in fig 4, para 32 of Isao for example. See remote control in para 18 and rotational capability in claim 3 of Isao. The PTO position is that Isao measures as shown in fig 4 and para 32. 
Verkuijl teaches that too(fig 7,8A,8B). It teaches measuring if Isao does not so express. See para 60 in the present specification. The clamping action is taught to be fixed as quoted and emphasized above. A clamp is a clamp; according to paragraphs 24+ the frame marches out. Fixed is fixed. The welded product is aligned within Appellants’ dimension for the purpose of butt welding in a nuclear power plant, paragraph 18 of Isao. These are sophisticated. Page 21 operations having state of the art control rooms. 
If the claims differ in a measurement system, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the optical/control system of Isao. 

Verkuijl teaches that as noted in the abstract, elements 89a,89b,89c etc.:
                        
    PNG
    media_image2.png
    183
    238
    media_image2.png
    Greyscale
 
The invention relates to a method for positioning an end (19) of a first pipe section (14) relative to an end (20) of a second pipe section (18), the method comprising: (a) prepositioning the end (19) of the first pipe section (14) near the end (20) of the second pipe section (18), defining a connection area (51) comprising the respective ends (19, 20) of the first and second pipe sections (14, 18); (b) performing a measuring process comprising a plurality of measuring steps, each measuring step comprising: (bl) moving a sensing device (86) to a location (89a, 89b, 89c) near the connection area (51); (b2) automatically measuring the location (89a, 89b, 89c) of the sensing device (86) relative to a reference location (87); (b3) automatically measuring point positions (98a, 98b, 98c, 98d) of points on the ends (19, 20) of the first and second pipe sections (14, 18) relative to the sensing device location (89a, 89b, 89c); (c) determining a target position of the end (19) of the first pipe section (14) relative to the end 20) of the second pipe section (18) on the basis of the measured point positions (98a, 98b, 98c, 98d); and (d) moving at least one of the first and second pipe sections (14, 18) in order to obtain the target position.

See para 60 in present application regarding known measurement: 
[0060] The laser light and camera system of the hi-lo measurement system may be in a form similar to that utilised in W02006/112689 [Verkuijl]. The hi-lo measurement system may utilise means other than a laser light and camera system to perform the measurement. The light source may for example be a noncoherent, but sharply focused, light source. The camera system may be able to map the geometry of the weld joint without the need for any reference light source. As another alternative, a mechanical, contact-based, measurement system may for example be employed. [Insert and emphasis added. Grammatical errors in original.]

and page 2 of Verkuijl-also indicated in the art as ‘high-low’ or eccentricity-, fig 12A, 12B and measurement 114, along with Siebert fig 1,2,8 which shows equipment and processing to provide a measure of the misalignment of the outer surface of the pipes at the weld position:           
    PNG
    media_image3.png
    491
    514
    media_image3.png
    Greyscale


The advantage if needed is enhanced measurement/alignment capability. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the Isao measurement control system with the hi low measurement system of Verkuijl and Siebert to enhance measurement/alignment capability.
15. (New) The method according to claim 14, further comprising performing all operations necessary to enable welding of the first pipe section and second pipe section before the measuring of any of the hi-lo values(conventional,abstract).  
16. (New) The method according to claim 14, wherein the first pipe section possesses a longitudinal axis, the second pipe section possesses a longitudinal axis, the longitudinal axis of the first pipe section is substantially coaxial with the longitudinal axis of the second pipe section after the clamping of the first and second pipe sections(fig 1,2,5,6,7).  

18. (New) The method according to claim 14, wherein the clamping of the first pipe section and second pipe section includes positioning one end of the first pipe section to contact one end of the second pipe section to define therebetween the joint to be welded(fig 1,5,6,7).  
19. (New) The method according to claim 14, wherein the welding together of the first pipe section and the second pipe section is performed wholly from the exterior of the first pipe section and the second pipe section(par 7,conventional).  
20. (New) The method according to claim 14, wherein the joint to be welded lies along a line which extends around the circumference of the first pipe section and the second pipe section, and wherein the welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section(par 7, conventional).  
21. (New) The method according to claim 14, further comprising electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data and automatically determining whether the first and second pipe sections are sufficiently well aligned for welding based on the comparing of the hi-lo values with the reference data(Verkuijl col 14 line 60-col 15 line 3).
Claims 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasukata et al (JP2000153356,translation PTO ) in view of Verkuijl et al (WO 2006/112689 counterpart US 20080193218 & US 7713000) and Siebert et al (US 6273320).
14. (New) A method of welding a first pipe section and a second pipe section together at sea when laying a pipeline to the sea-bed, wherein the method comprises: positioning a clamping system in both an interior of the first pipe section and in an interior of the second pipe section, the clamping system comprising a clamp body, a plurality of expandable clamp members mounted on the clamp body, and a hi-lo measurement system mounted on the clamp body, the expandable clamp members being radially expandable relative to the clamp body in a radial direction, the expandable clamp members including a first set of clamp members and a second set of clamp members, the hi-lo measurement system being mounted between the first set of clamp members and the second set of clamp members in a longitudinal direction of the clamp body; clamping the first pipe section and the second pipe section together in an end-to-end configuration to define therebetween a joint to be welded by moving the expandable clamp members radially outwardly while the clamping system remains positioned in the interior of the first and second pipe sections, the first set of clamp members contacting and fixing a position of the first pipe section and the second set of clamp members contacting and fixing a position of Patent Attorney Docket No. Page 6the second pipe section relative to the first pipe section so that the first and second pipe sections are clamped in a fixed relative position ready for welding; measuring, by using the hi-lo measurement system, a hi-lo value at a plurality of different points around an inner circumference of the first pipe section and an inner circumference of the second pipe section, the hi-lo values being measured during the clamping of the first pipe section and the second pipe section in the fixed relative position; and welding together the first pipe section and second pipe section while the first pipe section and second pipe section remain clamped together in the fixed relative position, and while the hi-lo 
Verkuijl teaches that in (fig 7,8A,8B). It teaches measuring if Yasukata does not so express. See para 60 in the present specification. The clamping action is taught to be fixed. 
Verkuijl teaches a hi lo measurement system as admitted in the present specification, to enhance measurement/alignment capability(fig 14,col 13 line 20-65.col 15 line 1-5, 35-65). 
Verkuijl teaches that as noted in the abstract, elements 89a,89b,89c etc.:
                        
    PNG
    media_image2.png
    183
    238
    media_image2.png
    Greyscale
 
The invention relates to a method for positioning an end (19) of a first pipe section (14) relative to an end (20) of a second pipe section (18), the method comprising: (a) prepositioning the end (19) of the first pipe section (14) near the end (20) of the second pipe section (18), defining a connection area (51) comprising the respective ends (19, 20) of the first and second pipe sections (14, 18); (b) performing a measuring process comprising a plurality of measuring steps, each measuring step comprising: (bl) moving a sensing device (86) to a location (89a, 89b, 89c) near the connection area (51); (b2) automatically measuring the location (89a, 89b, 89c) of the sensing device (86) relative to a reference location (87); (b3) automatically measuring point positions (98a, 98b, 98c, 98d) of points on the ends (19, 20) of the first and second pipe sections (14, 18) relative to the sensing device location (89a, 89b, 89c); (c) determining a target position of the end (19) of the first pipe section (14) relative to the end 20) of the second pipe section (18) on the basis of the measured point positions (98a, 98b, 98c, 98d); and (d) moving at least one of the first and second pipe sections (14, 18) in order to obtain the target position.

See para 60 in present application regarding known measurement: 
laser light and camera system of the hi-lo measurement system may be in a form similar to that utilised in W02006/112689 [Verkuijl]. The hi-lo measurement system may utilise means other than a laser light and camera system to perform the measurement. The light source may for example be a noncoherent, but sharply focused, light source. The camera system may be able to map the geometry of the weld joint without the need for any reference light source. As another alternative, a mechanical, contact-based, measurement system may for example be employed. [Insert and emphasis added. Grammatical errors in original.]

and page 2 of Verkuijl-also indicated in the art as ‘high-low’ or eccentricity-, fig 12A, 12B and measurement 114, along with Siebert fig 1,2,8 which shows equipment and processing to provide a measure of the misalignment of the outer surface of the pipes at the weld position:           
    PNG
    media_image3.png
    491
    514
    media_image3.png
    Greyscale


The advantage if needed is enhanced measurement/alignment capability. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the Yasukata measurement control system with the hi low measurement system of Verkuijl and Siebert to enhance measurement/alignment capability.
15. (New) The method according to claim 14, further comprising performing all operations necessary to enable welding of the first pipe section and second pipe section before the measuring of any of the hi-lo values(conventional, abstract and fig 1-7).  
abstract and fig 1-7).  
17. (New) The method according to claim 16, wherein the measuring of the hi-lo values comprises rotating the hi-lo measurement system about the substantially coaxial longitudinal axes of the first and second pipe sections(abstract and fig 1-7).  
18. (New) The method according to claim 14, wherein the clamping of the first pipe section and second pipe section includes positioning one end of the first pipe section to contact one end of the second pipe section to define therebetween the joint to be welded(abstract and fig 1-7).  
19. (New) The method according to claim 14, wherein the welding together of the first pipe section and the second pipe section is performed wholly from the exterior of the first pipe section and the second pipe section(abstract and fig 1-7,conventional).  
20. (New) The method according to claim 14, wherein the joint to be welded lies along a line which extends around the circumference of the first pipe section and the second pipe section, and wherein the welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section(abstract and fig 1-7, conventional).  
21. (New) The method according to claim 14, further comprising electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data and automatically determining whether .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See JP 2000153356 supplied by applicant, fig 1,2,3,4,6,7. 
See jig 4 WO 60166168, EP 657670 for conventional welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section.

Applicant’s attention is directed to fig 4 in its publication and par 39.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FREDERICK F CALVETTI/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761